DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Affidavit or Declaration under 37 CFR 1.130
2.  The Declaration of Attribution, under 37 CFR 1.130(b) filed on 10/20/21 is sufficient to overcome the rejection of claims 1-13 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., 2019 (Systematically engineering the biosynthesis of a
green biosurfactant surfactin by Bacillus subtilis 168; Metabolic Engineering 52:
87-97) because it provides sufficient evidence for an 102(b)(1)(A) exception based on the disclosure published within the grace period by and/or obtained from the inventor.

Claim Status
3.  The amendment, filed 10/20/21, has been entered. Claims 1, 2, 4, 6, 8-9, and 11-16 are pending. Claims 3, 5, 7, 10, and 17-18 are cancelled. Claims are amended.

4.  As amended, claim 1 is directed to an allowable invention. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/05/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5. Claims 1, 2, 4, 6, 8-9, and 11-16 are under examination.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 08/09/21:
The Objection to the specification, found on page 2, at paragraph 4, is withdrawn in light of Applicant’s amendments thereto.

The objections of claims 1, 7, and 11, found on page 2 at paragraph 5, and page 3 at paragraph 6, are withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof.

The rejection of claims 1, 3-4, 6-10, 12-13 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof.

The rejection of claims 4, 6 and 7 under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form, found on page 8 at paragraph 11, is withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof.

The rejection of claims 1-6, 9-10, and 15-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement, found on page 9 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof.

The rejection of claims 1, 3, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Dhali et al. 2017 (Genetic engineering of the branched fatty acid metabolic pathway of Bacillus subtilis for the overproduction of surfactin C14 isoform; Biotechnol. J 12: 1600574), found on page 15 at paragraph 16, is withdrawn in light of Applicant’s amendments thereto or moot in light of Applicant’s cancellation thereof. 

The rejection of claims 1-13 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al., 2019 (Systematically engineering the biosynthesis of a green biosurfactant surfactin by Bacillus subtilis 168; Metabolic Engineering 52: 87-97), found on page 16 at paragraph 17, is withdrawn in light of Applicant’s 1.130 Declaration of Attribution (see above).



EXAMINER’S AMENDMENT
7.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

8.  Authorization for this examiner’s amendment was given in an interview with Na Xu on 11/03/21 (see Interview Summary, attached).

9.  The application has been amended as follows: 

Claim 8. (Currently Amended) The method of claim [[7]] 1, wherein
comQXPA and srfA promoters are combined for expression.

Claim 12. (Currently Amended) The method of claim 11, wherein the sfp gene 

Claim 13. (Currently Amended) The method of claim [[12]] 1, wherein said B. subtilis comprises B. subtilis 168, B. subtilis WB400, B. subtilis WB600, B. subtilis WB800, and/or B. subtilis WB800N.


Allowable Subject Matter
10.  Claims 1, 2, 4, 6, 8-9, and 11-16 are allowed.

11.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 3, 2021